      Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 1 of 6




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                   §
     Plaintiffs,                           §
                                           §
 v.                                        §
                                           §
                                                       Case No. 4:19-cv-00226
 HARRIS COUNTY, TEXAS, et al.,             §
     Defendants,                           §
                                           §
 STATE OF TEXAS, et al.,                   §
     Intervenor-Defendants.                §

        STATE INTERVENORS’ UNOPPOSED MOTION TO WITHDRAW

        The State of Texas, Governor of Texas, and Attorney General of Texas (“State

Intervenors”) respectfully move to withdraw as intervenors from this case.

                               I.     BACKGROUND

        On March 29, 2020, the State Intervenors moved to intervene in this matter

pursuant to Federal Rule of Civil Procedure 24. ECF No. 38. At the time the State

Intervenors sought to intervene, Plaintiffs sought emergency, substantive relief

based on the COVID-19 pandemic that would have resulted in the immediate release

of thousands of felony arrestees. Because the County Defendants did not contest any

of Plaintiffs’ arguments, the State Intervenors asked to join this lawsuit to defend the

bail procedures that formed the basis for Plaintiffs’ confinement. See ECF Nos. 38,

38.1.

        This Court agreed and allowed the State Intervenors to intervene as a matter

of right at a critical time in this case because, among other factors, the interests of
    Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 2 of 6




the State Intervenors were not adequately represented by the County Defendants.

See, generally, ECF No. 46.

      Much has changed since the State Intervenors first appeared in this case. On

the same day the State Intervenors moved for intervention, the Governor issued

Executive Order GA-13 on March 29, 2020, which prohibited the release on personal

bond of any individual currently arrested or previously convicted of an offense felony

involving physical violence or a threat of physical violence. See ECF No. 39. The Court

denied Plaintiffs’ temporary restraining order motions. ECF No. 122.

      Plaintiffs then filed a Second Amended Complaint on June 26, 2020 and added

23 Harris County District Judges (the “Felony Judges”) who preside over felony

criminal cases as defendants to this lawsuit. As parties to this suit, the Felony Judges

are currently defending against Plaintiffs’ claims that the county’s bail practices and

procedures and GA-13 violate their constitutional rights. Given the presence of the

Felony Judges in this case and because the interests of the State of Texas are

adequately represented at this time, the State Intervenors seek to withdraw their

intervention.

                      II.     ARGUMENT & AUTHORITIES

      An intervenor’s right to withdraw its intervention is inherent in Rule 24, which

provides prospective intervenors multiple paths to seek intervention “[o]n timely

motion,” including circumstances under which a court “must” or “may” permit

intervention. Fed. R. Civ. P. 24(a), (b). But regardless of whether the intervention is

of right or permissive, a movant’s decision to seek an intervention is a discretionary



                                           2
    Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 3 of 6




choice, initiated by the movant and for which the court simply decides whether or not

to “permit” the movant’s request. Id.; see also, e.g., Kourtis v. Cameron, 419 F.3d 989,

998 (9th Cir. 2005) (“Intervention has been conceived as a device that permits a

nonparty to become a party when it wishes….”), abrogated on other grounds by Taylor

v. Sturgell, 553 U.S. 880 (2008). However, nothing in Rule 24 requires that a party’s

decision to pursue intervention be an irreversible decision that can never be revisited.

That is particularly true where developments in the case eliminate the reason for the

intervention. When an intervenor has reevaluated its decision to pursue intervention

in a particular case, courts have consistently granted the intervenor’s request to

withdraw. See, e.g., Order, Chesapeake Energy Corp. v. Bank of New York Mellon

Trust Co., No. 1:13-cv-01582, Dkt. No. 60 (S.D.N.Y. Apr. 1, 2013); Order, Brown v.

Detzner, No. 3:12-cv-00852, Dkt. No. 58 (M.D. Fla. Apr. 29, 2013); Minute Order,

South Carolina v. United States, No. 1:12-cv-00203 (D.D.C. May 24, 2012). As long as

it “does not seriously interfere with the actual hearings,” withdrawal “should be freely

granted.” Dowell v. Bd. of Educ. of Okla. City Pub. Sch., 430 F.2d 865, 868 (10th Cir.

1970) (per curiam).

      Here, the State Intervenors no longer seek to participate as intervenors in this

proceeding at this time. The State Intervenors joined this proceeding in order to

assert their interests regarding the extraordinary relief sought by Plaintiffs in their

temporary restraining order motions. While intervention was necessary because the

County Defendants could not adequately represent the interests of the State

Intervenors, the defensive position in this case is now being represented by the Felony



                                           3
     Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 4 of 6




Judges. The Felony Judges are adequately representing the interests of the State

Intervenors and, to the extent they remain parties to this lawsuit after their appeal

concludes, they are poised to defend the constitutionality of the GA-13. 1 As a result,

the current status of the litigation supports the State Intervenors’ motion to

withdraw.

        Beyond the Court’s authority to grant the State Intervenors’ request, allowing

withdrawal at this time would not be disruptive to the proceedings in this case, and

would serve judicial economy. It will reduce the number of parties to this proceeding

and, accordingly, limit the amount and scope of filings in this case.

        Granting this motion would not prejudice any party. The Felony Judges

continue to seek dismissal of Plaintiffs’ claims in their entirety, and Plaintiffs have

not alleged any claims against the State Intervenors. Additionally, Plaintiffs will not

suffer any prejudice if the Court were to grant the State Intervenors’ request to

withdraw from this case. Accordingly, because the State Intervenors’ withdrawal

would not interfere with the proceedings at all, let alone “seriously interfere” with

them, the Court should grant the State Intervenors’ request to withdraw from this

case. See Dowell, 430 F.2d at 868.




1If the Felony Judges are successful in their pending appeal and are dismissed from this lawsuit, the
State of Texas reserves the right to seek intervention at a later time solely as to the constitutionality
of state laws, including GA-13. See FED. R. CIV. P. 5(a)(1)(B).

                                                   4
    Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 5 of 6




                                 CONCLUSION

      The State of Texas, Governor of Texas, and Attorney General of Texas

respectfully request that the Court grant their Unopposed Motion to Withdraw and

thereby allow them to withdraw from this proceeding.

Respectfully submitted.

KEN PAXTON                                  /s/ Kimberly Gdula
Attorney General of Texas                   KIMBERLY GDULA
                                            Attorney-in-Charge
BRENT WEBSTER                               State Bar 24052209 | So. Dist. 1092074
First Assistant Attorney General            Kimberly.Gdula@oag.texas.gov

SHAWN COWLES                                MATTHEW BOHUSLAV
Deputy Attorney General                     Assistant Attorney General
for Civil Litigation                        Texas Bar No. 1303218
                                            Southern District ID: 1303218
ERIC A. HUDSON                              Matthew.Bohuslav@oag.texas.gov
Special Counsel
Special Litigation Unit                     TODD A. DICKERSON
State Bar No. 24059977                      State Bar 24118368 | So. Dist. 3544329
Southern District ID: 1000759               Todd.Dickerson@oag.texas.gov
Eric.Hudson@oag.texas.gov
P.O. Box 12548, Capitol Station             CAROLINE ALYSSA MERIDETH
Austin, Texas 78711-2548                    State Bar 24091501 | So. Dist. 3555429
(512) 936-1414 | FAX: (512) 936-0545        Caroline.Merideth@oag.texas.gov

                                            DOMINIQUE G. STAFFORD
THOMAS A. ALBRIGHT
                                            State Bar 24079382| So. Dist. 3195055
Chief for General Litigation Division
                                            Dominique.Stafford@oag.texas.gov
                                            Assistant Attorneys General
                                            General Litigation Division
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            (512) 463-2120 | FAX: (512) 320-0667

                     COUNSEL FOR THE STATE INTERVENORS




                                        5
    Case 4:19-cv-00226 Document 341 Filed on 12/04/20 in TXSD Page 6 of 6




                          CERTIFICATE OF CONFERENCE

        I hereby certify that I contacted counsel for Plaintiffs and counsel for
Defendants via email on December 3, 2020, regarding the substance of this Motion.
Plaintiffs’ counsel and Defendants’ counsel indicated that they are unopposed to the
relief requested in this Motion.

                                       /s/ Kimberly Gdula
                                       KIMBERLY GDULA
                                       Assistant Attorney General


                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on December 4, 2020, to all parties of
record.


                                       /s/ Kimberly Gdula
                                       KIMBERLY GDULA
                                       Assistant Attorney General




                                          6
